ORDER RELEASING RESPONDENT FROM DISCIPLINARY PROBATION
This Court suspended the respondent, Lindsay P. Schneider, from the practice of law by Order dated April 2, 2002, for a period of six (6) months with the suspension stayed if the respondent completed the terms and conditions of twenty-four (24) months of probation. Matter of Schneider, 765 N.E.2d 589 (Ind.2002). On April 19, 2004, the respondent filed his Application for Termination of Probation alleging his completion of the terms of his probation. On May 6, 2004, the Indiana Supreme Court Disciplinary Commission filed a pleading indicating it had no objection to termination of probation.
And this Court, being duly advised, now finds that the respondent has complied with the terms of his probation and should be released from the terms of probation.
*330IT IS, THEREFORE, ORDERED that the respondent, Lindsay P. Schneider is hereby released from the terms of the disciplinary probation imposed by this Court's Order of April 2, 2002.
The Clerk of this Court is directed to send a copy of this Order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer, Hon. Judith S. Proffitt; and to all other entities as provided in Ind. Admission and Discipline Rule 23(8)(d).
All Justices concur.